         Case 1:21-mj-00465-RMM Document 22 Filed 09/01/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
        v.                                    :       Case No. 21-mj-465
                                              :
DILLON J. HERRINGTON                          :
                                              :
                       Defendant.             :


                                             ORDER

        Based upon the representations in the United States’ Unopposed Motion to Continue and

to Exclude Time Under the Speedy Trial Act, it is hereby

        ORDERED that the Motion is GRANTED; it is further

        ORDERED that the preliminary hearing currently scheduled for September 7, 2021 is

continued for good cause to October 22, 2021 at 3 p.m. before Magistrate Judge Harvey; and it

is further

        ORDERED that the time between September 7, 2021 and October 22, 2021 shall be

excluded from calculation under the Speedy Trial Act. The Court finds that the ends of justice

served by the granting of such continuance outweigh the best interests of the public and

Defendant in a speedy trial, as the continuance will give the United States time to process,

organize, review, and produce discovery and will give the parties additional time to engage in

pretrial negotiations so that they can potentially reach a resolution.

                                                                   Robin M.
                                                                   Meriweather
                                                                   2021.09.01 23:34:45
                                                                   -04'00'
                                              _______________________________________
                                              THE HONORABLE ROBIN M. MERIWEATHER
                                              UNITED STATES MAGISTRATE JUDGE
